Citation Nr: 1608352	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1971.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran filed a VA FORM 21-22a in favor of Edward M. Farmer, Attorney at Law, thereby revoking the power of attorney of record.


FINDINGS OF FACT

1.  The Veteran died in March 1993.  

2.  The certificate of death states that the cause of death was malignant lymphoma due to chronic lymphocytic leukemia.  

3.  It is at least as likely as not that the Veteran's job duties and responsibilities at U-Tapao Royal Thai Naval Air Field during service in Thailand during the Vietnam War involved exposure to herbicides along the base's perimeter.

4.  Chronic lymphocytic leukemia is a presumptive disease associated with exposure to an herbicide agent.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Laws & Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) and non-Hodgkin's lymphoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met.  38 U.S.C.A. § 1116 (West 2014);  38 C.F.R. § 3.309(e) (2015).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam era are detailed in the VA Adjudication Manual.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection for the diseases associated with herbicide exposure.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  Id.  

II. Analysis

In this case, the appellant essentially contends that the Veteran developed chronic lymphocytic leukemia as a result of herbicide exposure while serving at U-Tapao Air Force Base in Thailand.  The Veteran was not service connected for any disabilities at the time of his death.  

The Certificate of Death lists the Veteran's immediate cause of death as malignant lymphoma due to chronic lymphocytic leukemia.  As such, the Board finds the disability for the purpose of service connection has been established.  Additionally, chronic lymphocytic leukemia is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.  

As noted above, if a Veteran was exposed to an herbicide agent during active air service chronic lymphocytic leukemia shall be service connected.  The United States Department of Defense has confirmed that herbicides were used within the Thailand bases to control weeds from February 28, 1961 to May 7, 1975 at base perimeters.  The majority of US Air Force Veterans in Thailand served on one of the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Thus, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged.  See VBA Manual M21-1, IV.ii.1.H.5.a. (2015).

The Veteran's service personnel records confirm that he was stationed at U-Tapao Royal Thai Navy Airfield in Thailand during the relevant period, and specifically, from December 1970 to September 1971.  Moreover, the Veteran's military personnel records and other credible evidence reflect the Veteran's work duties place his service on the flight line which is near the perimeter of U-Tapao.  While stationed in Thailand, the Veteran regularly participated in flights in and out of U-Tapao.  

A January 1971 SPECIAL ORDER reflects a requirement to regularly participate in aerial flights while stationed at U-Tapao.  Further, flight logs record that the Veteran participated in flights on aircraft such as B-52s, recording over 102 combat flight hours.  The Veteran's regular participation in flights would frequently require him to be on U-Tapao's flight line.  A map of U-Tapao RTAFB establishes that the flight line was located at the perimeter of the base.  Thus, in this specific case of this specific Veteran, when resolving reasonable doubt in the appellant's favor, the Veteran likely had regular duty at the perimeter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Equally important, is an opinion submitted in July 2011, in which the Veteran's private doctor noted having treated the Veteran from the time he was diagnosed with chronic lymphocytic leukemia in 1990 until his death in 1993, which was noted to be a result of the evolution of his disease.  The doctor stated that during that period, the Veteran's illness changed radically, and a diagnosis of non-Hodgkin's lymphoma was made.  The Board notes that non-Hodgkin's lymphoma is also enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.  The doctor concluded that the evidence sustained a reasonable probability that the Veteran's two hematologic malignancies (cancers) were a result of herbicides sprayed and applied around U-Tapao Airbase.  

Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's chronic lymphocytic leukemia/non-Hodgkin's lymphoma is related to herbicide exposure during service as it is presumed to be so since there is no affirmative evidence to the contrary.  The Board finds that the Veteran's chronic lymphocytic leukemia contributed to his death, and was incurred as a result of exposure to herbicides during active service.  Service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
RYAN T.KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


